Sedgwick, J.,
dissenting.
The opinion says: “Even if it were established that the plaintiff was of full age and discretion and ‘ cut the corner ’ in violation of the ordinance, yet this would not necessarily establish contributory negligence as a matter of law.” To support this proposition, Chicago, B. & Q. R. Co. v. Metcalf, 44 Neb. 848, is cited,, where the law is stated to be: “It was erroneous to instruct the jury that the railroad company was liable if it failed to give the signal required by statute, provided the injury was caused in consequence of such omission.” I think this, if it is to be regarded and applied as a ge'neral proposition applicable to cases like the one now at bar, is fundamentally wrong, and that the case, instead of being approved by relying upon it as authority generally, should be overruled, if it is regarded as having that *9meaning. As supporting this statement in the syllabus, the opinion in the Metcalf ease cites ten opinions in which this court has considered the question of negligence or contributory negligence. In none of these is the question considered whether the failure to obey a law intended for the safety of the public is actionable when such failure directly causes an injury. Indeed, 'in the Metcalf opinion it is said: “It is everywhere agreed that a jury may infer negligence from the single fact of the violation of a statute, providing the injury was the direct result of such violation.” And yet it seems in that opinion to be considered that, if the jury do find that the neglect to ring the bell or sound the whistle at a public crossing was the cause of the injury, they may still find that there was no negligence. The commissioner who wrote the opinion discusses at large the fact that the party injured was not attempting to cross the railroad, but his team was standing near the crossing at the time. It appears that this was a new question in this court, and the language used in paragraph 4 of the syllabus quoted above was used with reference to this new .situation and ought not to be considered as applicable here. And yet, as I think, carelessly, the proposition to be discussed is thus broadly stated in the opinion, “if any duty is imposed in favor of others, does a violation of the statute as to such persons merely afford evidence of negligence, or does it constitute negligence as a matter of law, provided the injury be the proximate result of the violation of the statute?” which apparently leads the court in the ease at bar to consider it as of general application. The statute under which that case was decided was quoted in Missouri P. R. Co. v. Geist, 49 Neb. 489, and expressly provided that if the statute is not observed the corporation shall “he liable for all damages which, shall be sustained by any person by reason of such neglect.” The court, while it cited Chicago, B. & Q. R. Co. v. Metcalf, supra, with approval, evidently did not regard that ease as deciding as a general proposition *10that the statute did not mean what it said or was invalid. There is nothing in the Geist case to commit the court to the holding that the corporation can neglect to obey the law and not “be liable for all damages which shall be sustained by any- person by reason of such' neglect.” There is some confusion of language in the various opinions upon that question, but it seems to me that for the most part they can be harmonized.Some cases that are discussing the question whether the plaintiff’,s violation of law was a defense in that particular action, say that such violation is not in itself a defense, but would be a good defense if it appeared that it was the proximate cause of the injury complained of. And there are a few cases that say that such violation of law is not in itself negligence, but is evidence of negligence, meaning that it is not in itself contributory negligence that would preclude his recovery, but is evidence of such contributory negligence, and, if followed with evidence showing that it was the proximate cause of the injury complained of, would amount to a complete defense. The more careful opinions say that such violation of law on the part of the plaintiff will not of itself amount to a defense, but if it is the proximate cause of the injury complained of, the plaintiff cannot recover. It seems strange to say as an abstract proposition that to neglect to obey the law is not negligence. An act of negligence on the part of the plaintiff will not defeat his. recovery, unless such act was the proximate cause of his injury, and if the plaintiff’s negligence had nothing to do with his injury it is not necessary to say that it is not negligence in itself. It is enough to say that it was not contributory negligence preventing a recovery.
And, so, if we consider that this boy was of sufficient discretion to know that to violate this law of the road was dangerous and might be the cause of the very accident that he complains of, he must then be treated as a person of full age and discretion, and in such case we must inquire whether this violation of *11the law on his part was the proximate canse of his injury, so that it would not have occurred if he had obey.ed the law. If, therefore, he was of full age and discretion and “cut the corner” as the opinion says, and in doing so struck the. defendant’s truck, can we still say that there is a question remaining for the jury to determine? If there is a congestion of traffic in the street, or some unusual circumstances place the rider of a bicycle in danger, and in the emergency he acts as a reasonable person would, the fact that he rode on the wrong side of the street in such emergency will present a question for the jury whether he exercised the proper degree of care and acted as a man of ordinary prudence would act under such circumstances. This was held in Cloherty v. Griffiths, 82 Wash. 634, one of the cases formerly relied upon for the conclusion reached in the majority opinion. In Reynolds v. Pacific Car Co., 75 Wash. 1, another case relied upon, it was claimed that because the plaintiff was driving his automobile to the left of the center of the street on which he was driving, and was struck by an automobile on a crossing street, his recovery for damages was not precluded as a matter of law because it did not conclusively appear that he was on the left of the center when the collision took place, and did not appear that the violation of the ordinance was a proximate cause of the collision. How different such a case is from a person driving on the left side of the street, and, turning suddenly around a corner to the left, colliding with 'another machine which was being driven on the right side of the street as the law requires. If the question was fairly presented to the jury, it seems to me that reasonable men could not differ in concluding that if this boy had been riding on the right hand side of the street and instead of turning abruptly around the corner to the left, had gone around the center of the street, the accident as detailed in this evidence could, not have happened.
This regulation against turning abruptly around the corner to the left is one of the most essential regula*12tions for safety in our public streets in towns and cities. No one can violate this regulation if driving* at an ordinary rate of speed without danger of an accident. And when this regulation is violated by one driving* at ordinary speed, whether he will meet with an accident depends wholly upon whether some traveler on the right hand side of the intersecting street, as the law provides, happens to be at the point where this careless driver will necessarily collide.
The rule is for the safety of persons driving on the proper part of the street, and the authorities are practically unanimous that in such' cases, if an observance of the rule by the plaintiff would have avoided the accident, he cannot recover.